 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Brian S. Sharp,                                  No. CV-17-08133-PCT-DWL
10                  Plaintiff,                         ORDER
11    v.
12    Commissioner       of      Social   Security
      Administration,
13
                    Defendant.
14
15
16          Plaintiff Brian S. Sharp (“Sharp”) has moved for reconsideration (Doc. 20) of the
17   Court’s March 5, 2019 Order (Doc. 17) finding reversible error by the ALJ and remanding
18   his case for further proceedings. Sharp asks the Court to remand for an award of benefits.
19   For the following reasons, the Court denies the motion.
20                                         DISCUSSION
21   I.     Legal Standard
22          The Court has discretion to reconsider and vacate a prior order. Barber v. Hawaii,
23   42 F.3d 1185, 1198 (9th Cir. 1994). However, motions for reconsideration are generally
24   disfavored and should be denied “absent a showing of manifest error or a showing of new
25   facts or legal authority that could not have been brought to [the Court’s] attention earlier
26   with reasonable diligence.” LRCiv. 7.2(g). Indeed, reconsideration is an “extraordinary
27   remedy” that is available only in “highly unusual circumstances.” Kona Enters., Inc. v.
28   Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (citations omitted). Accordingly, a
 1   motion for reconsideration “may not be used to raise arguments or present evidence for the
 2   first time when they could reasonably have been raised earlier in the litigation.” Id.
 3   (emphasis in original).
 4   II.    Analysis
 5          The motion for reconsideration contains citations to an array of Social Security
 6   cases in which courts remanded to the ALJ for an award of benefits (as opposed to
 7   remanding for further proceedings). (Doc. 20 at 3-6.) Sharp contends he was unable to
 8   submit these authorities “before the rationale expressed in the Order remanding for further
 9   administrative proceedings.” (Id. at 7.)
10          This contention lacks merit. Sharp argued in his opening brief, and again in his
11   reply, that the Court should remand for an award of benefits. (Doc. 13 at 19-22; Doc. 15
12   at 4.) He also cited Rawa v. Colvin, 672 Fed. App’x 664 (9th Cir. 2016), as a case
13   supporting his position. (Doc. 13 at 20.) The motion for reconsideration, which also
14   discusses Rawa, simply constitutes an attempt to provide additional case law in support of
15   this argument. This is improper under LRCiv. 7.2(g)(1), which provides that “[n]o motion
16   for reconsideration of an Order may repeat any oral or written argument made by the
17   movant in support of or in opposition to the motion that resulted in the Order.”
18          The reconsideration request also fails on the merits. Sharp cites unpublished Ninth
19   Circuit cases and several district court cases for the proposition that “[r]emand for further
20   proceedings is not needed because there are no medical opinions in the record to support a
21   finding of disability, so long as a claimant has established medically determinable
22   impairments that may reasonably be expected to result in the reported symptoms.” (Doc.
23   20 at 3-6.) But Sharp ignores clearly established Ninth Circuit case law providing that,
24   “[w]hen the ALJ denies benefits and the court finds error, the court ordinarily must remand
25   to the agency for further proceedings before directing an award of benefits.” Leon v.
26   Berryhill, 880 F.3d 1041, 1045 (9th Cir. 2017). Only in rare circumstances, then, should
27   the court remand for an award of benefits. The appropriate rule, as indicated in the Court’s
28   Order, is the credit-as-true rule. Moreover, the Ninth Circuit has noted that courts are


                                                 -2-
 1   required “to remand for further proceedings when, even though all conditions of the credit-
 2   as-true rule are satisfied, an evaluation of the record as a whole creates serious doubt that
 3   a claimant is, in fact, disabled.” Garrison v. Colvin, 759 F.3d 995, 1021 (9th Cir. 2014)
 4   (citing Connett v. Barnhart, 340 F.3d 871 (9th Cir. 2003)); see also Treichler v. Comm’r
 5   of Soc. Sec. Admin., 775 F.3d 1090, 1105 (9th Cir. 2014) (“Where . . . an ALJ makes a
 6   legal error, but the record is uncertain and ambiguous, the proper approach is to remand
 7   the case to the agency.”).
 8          Here, as the Court found when applying the credit-as-true rule, “administrative
 9   proceedings would arguably serve a useful purpose,” because “[o]ther than Sharp’s
10   testimony, there is little evidence in the record indicating that Sharp’s atrial fibrillation is
11   disabling.” (Doc. 17 at 10-11.) The Court also applied Garrison and found “the record as
12   a whole ‘creates serious doubt that [Sharp] is, in fact disabled’” because “no medical
13   opinions in the record suggest Sharp is incapable of working.” (Id. at 11, citing Garrison,
14   759 F.3d at 1021.) Sharp does not seem to dispute the Court’s factual conclusions
15   regarding the lack of any supporting evidence in the record. He simply cites nonbinding
16   cases, with different facts, in which courts reached a different outcome. The Court is not
17   required to follow such cases, particularly where the scope-of-remand decision is
18   discretionary. Cf. Leon v. Berryhill, 880 F.3d 1041, 1045 (9th Cir. 2017) (“Even if [the
19   court] reach[es] the third step and credit[s] the claimant’s testimony as true, it is within the
20   court’s discretion either to make a direct award of benefits or to remand for further
21   proceedings.”).
22          Accordingly, IT IS ORDERED that Sharp’s motion for reconsideration (Doc. 20)
23   is DENIED.
24          Dated this 26th day of March, 2019.
25
26
27
28


                                                  -3-
